DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 3 January 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Bendel 2011/0135486 is representative of the closest prior art. Bendel discloses a composite structure which includes a stepped portion 32, 32’, 32” formed by laminating a plurality of plies with end surfaces thereof being shifted from each other; see Fig. 4. The composite structure comprises a body portion which includes a first structure portion where a first ply of the plurality of plies 19 is laminated on a top layer of the first structure portion, a second structure portion where a second ply 21 of the plurality of plies is laminated on a top layer of the second structure portion, and the stepped portion disposed between the first structure portion and the second structure portion, the second ply being different from the first ply and positioned at a distance from the first ply in a lamination direction which is a direction where the plurality of plies are laminated, and a first cover ply 33 which includes a covering portion, one end portion, and the other end portion and is formed so as to cover only a part of a surface of the first ply or a part of a surface of the second ply, the one end portion extending from one end part of the covering portion along a direction orthogonal to the lamination direction, the other end portion extending from the other end part of the covering portion along the direction orthogonal to the lamination direction; see Fig. 4. However, Bendel does not teach or suggest having the first end portion continuously extend along an entire circumference of the covering portion as viewed from above in the lamination direction or having the plurality of first cover plies each formed so as to cover only a respective part of the stepped portion as viewed from above in the lamination direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783